Title: George Greenhow to Thomas Jefferson, 3 May 1820
From: Greenhow, George
To: Jefferson, Thomas


					
						Dr Sir,
						
							Richmond
							3rd May 1820.
						
					
					I take the liberty to drop a line to you for the purpose of Informing you that Mr Saml Greenhow, my Decd bror departed this life Some years ago (1815) That Having the Management of his Estate and Seeing an advertized letter of the post office for him yr Letter of the 21. last month was handed to me—With a View to your object containd in that letter I have left the same at the Insurance-office from whence all due attention will be afforded, on the business. Mr James Rawlings, Suceeded my bror in the Principal agency of that Establishment.
					
						With all due Respect I am yrs
						
							Geo. Greenhow
						
					
				